Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 29, 1996, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant, a supervisor at a manufacturing facility, was found eligible for benefits because the conduct that led to his discharge did not rise to the level of disqualifying misconduct. Hearing testimony disclosed that claimant was discharged fol*610lowing his failure to notify an employee in either the human resources department or high-level management prior to confronting a subordinate regarding a false rumor that the latter had allegedly been circulating. This lapse in protocol apparently violated a company rule. In the course of the interview, tempers flared, other employees became involved and work at the facility was disrupted.
An employee’s failure to abide by workplace rules may bring about his or her discharge without rising to the level of disqualifying misconduct (see, Matter of Hulse [Levine], 41 NY2d 813, 814). In this matter,, claimant’s questioning of a subordinate regarding his circulation of a rumor, which itself had the potential of interfering with the efficiency of the facility’s workforce, was carried out in the presence of another member of the supervisory staff and could be found to be reasonable under the circumstances presented here. We conclude that the Unemployment Insurance Appeal Board’s ruling in favor of claimant was supported by substantial evidence (see, Matter of Santa [Eastman Kodak Co.—Sweeney], 236 AD2d 776).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.